The question before us is the sufficiency of the evidence to sustain the verdict. The defendants have no burden of disproof, nor is it sufficient to say the jury judged the facts and was not satisfied with the explanation of the defendants or either of them and therefore the findings are binding upon this court. This court must determine whether there is reasonable support of every finding necessary for conviction beyond a reasonable doubt.
The cases cited in the majority opinion in support of the doctrine of binding effect are all civil cases except State v. Cray, 31 N.D. 67, 153 N.W. 425, and this case states explicitly there must be substantial and competent testimony to sustain the finding before it is binding. "The words `insufficient evidence' apply to insufficiency of fact as well as of law." Metropolitan R. Co. v. Moore, 121 U.S. 558, 30 L. ed. 1022, 7 S. Ct. 1334. The place of the appellate court in such matters is well set forth in Armstrong v. State, 30 Fla. 170, 11 So. 618, 627, 17 L.R.A. 484; and the appellate court must be satisfied there is such reasonable testimony.
Determination of insufficiency of the evidence is a matter of law. State v. Strong, 52 N.D. 197, 201, 201 N.W. 858, 860. We recognize the effect of a verdict and show deference to the decision of the trial court; but, after all, this court is here to see that justice is done and we cannot shirk this duty by saying the jury passed upon the facts. A new trial should be granted when the evidence is flimsy. State v. Strong, supra. A jury cannot be permitted to say arbitrarily we will reject any and all explanation, otherwise the sufficiency of the evidence would never be reviewable, even by the trial court. As said in State v. Pienick, 46 Wash. 522, 90 P. 645, 648, 11 L.R.A.(N.S.) 987, 13 Ann. Cas. 800:
"While we seriously hesitate to set aside the verdict of a jury for insufficiency of evidence, especially after the trial judge, who saw the witnesses and heard them testify, has refused to do so, we are nevertheless impressed with the conviction that injustice may be done, and that a possibly innocent man may suffer if the judgment in this case is affirmed. The law presumes the innocence of the appellant until his guilt is established beyond a reasonable doubt. We do not feel *Page 151 
that we are invading the province of the jury in holding the evidence before us insufficient to warrant a conviction."
Lack of evidence to prove guilt cannot be supplied by what a jury believes regardless of its oath to determine the case on the evidence presented to it. Robinson v. State, 18 Wyo. 216, 106 P. 24, 27.
The defendants are not charged with receiving stolen property. The state asserts they were in Minot and stole the truck and goods. In beginning the trial the state's attorney said to the jury:
"The State contends that these boys on Friday, September 18th, stole this wool down in front of the 4-0-6 garage, that is, they took the truck that belonged to a certain hide and fur company in Minot, took this truck that was parked outside of 4-0-6 and drove it away. . . ."
There is no other theory. No one testifies that either defendant was in Minot that day nor saw either on the road going to or coming from Minot. The evidence is absolutely silent as to this. No one was seen driving the truck away; and no one knows how soon after 11 p.m. it was taken. The state nowhere intimates that the property may have been stolen by others and that Shepard and Paris were involved in the conspiracy, in which case they would not need to be physically present in Minot.
There is no question but what the defendants lived in Mohall, some forty-eight miles distant from Minot. The truck and its contents were stolen after 11 p.m. of September 18, 1936. It is not a physical impossibility that Shepard and Paris could have taken a fast car or an airplane and travelled to Minot after 11:30 p.m. to steal this truck and its contents, which were taken sometime between 11:00 and 12:30, even though there is nothing to show either of them knew the truck was brought into Minot that night; but it taxes credulity to assume this, and no one claims they did.
But the evidence shows they were not in Minot at that time. Paris testifies positively that he himself was home in Mohall all that night and so does his wife. Of course, the jury must have disbelieved them, as it had a right to do, but if such testimony be disregarded, what is there to show where he was? The defendant Shepard testifies that he was home in Mohall all that night. His wife so testifies and a witness, Burnstad, testifies to being in Shepard's home that evening from approximately *Page 152 
8 or 9 p.m. to 11:30 p.m. of September 18 and Shepard was there at that time. He was assisting Shepard to set up a base burner on the Friday night immediately preceding Shepard's arrest on Monday the 21st. He had known Shepard all his lifetime and knew when he was arrested. There is absolutely no reason why this young man's testimony should be rejected, and though one may readily suspect the testimony of the defendants and the wives, the testimony of this young man Burnstad should not be ignored entirely.
There is nothing to suggest the presence of the defendants in Minot and their taking of the truck from Minot except surmise and inference based on whatever recent and unexplained possession of stolen property is shown. The conviction in this case rests upon this inference, with a disputed incident which may or may not have some probative effect.
To warrant the inference of guilt from the possession of stolen property the possession must be personal, recent, unexplained, and must involve a conscious assertion of claim to the property. People v. Sturdyvin, 306 Ill. 138, 137 N.E. 593; Kenney v. Com.199 Ky. 79, 250 S.W. 494; Robinson v. State, 22 Tex. App. 129[22 Tex. Crim. 129], 3 S.W. 736; Lehman v. State, 18 Tex. App. 174[18 Tex. Crim. 174], 51 Am. Rep. 298; Moreno v. State, [24 Tex. Crim. 401], 6 S.W. 299; Sisk v. State (Tex.Crim. Rep.) 42 S.W. 985; State v. Morris, 70 Utah, 570,262 P. 107. "A mere constructive possession is not enough." Underhill, Crim. Ev. 4th ed. § 516. These factors must exist before the jury is permitted to draw any inference that the possessor is the thief. The inference can be deduced only when the possession manifests that the stolen goods came to the possessor by his own act of larceny, or at all events with his undoubted concurrence in the larceny when committed (State v. Smith, 24 N.C. (2 Ired. L.) 402) and the presumption does not apply when other evidence must be resorted to in order to support the conclusion. State v. Graves, 72 N.C. 482.
Recent unexplained possession of stolen property may set in motion the inference that the possessor is the thief; that he got possession at the time of the larceny. However, no presumption arises from the mere possession of the stolen property, but from such possession coupled with the absence of explanation or of anything tending to show it is or may be consistent with honesty. Blaker v. State, 130 Ind. 203, *Page 153
29 N.E. 1077, 1078. The mere possession of stolen goods is not prima facie evidence that the person in whose possession they were found stole them. People v. Gassaway, 23 Cal. 51. It may be considered, however, in connection with other evidence. State v. Reece, 27 W. Va. 375.
Being an accessory after the fact (if he had guilty knowledge) would not be sufficient to convict Shepard of the principal offense even if he had possession of the stolen property. Re Ball, 4 N.Y. City Hall Rec. 157. The defendant need not show the possession was acquired lawfully and in good faith, since he may have acquired it unlawfully and in bad faith and by means other than the larceny and still not be guilty of the larceny. State v. Ivey, 196 Iowa, 270, 194 N.W. 262.
The evidence in this case is sufficient to show stolen goods, and, if there be possession, that it was recent. The first time the stolen property was found with either defendant was Monday the 21st. When stolen goods are found with a defendant — in his house, on his person, in his keeping — the explanation he then gives or subsequently gives is the one considered by the jury. When found in his possession, and recently, the jury may infer he stole them unless his explanation, with all other facts shown, raises a reasonable doubt. The statement attributed to the defendants by the witness Braun about having ten or eleven sacks for sale is not such "possession" as sets the inference in motion. It may be used to rebut any explanation given.
When the stolen goods were found in the possession of Paris on September 21 he attempted an explanation, and his explanation is such that reasonable men could well doubt it. About 9 p.m. of the night of the 19th an unknown man, whom he never saw before and never saw since, appeared at his door with wool for sale and he bought from this man at that time the three sacks found in his possession on the 21st, paying cash to him — cash which he happened to have in his home that night. It has the earmarks of a myth — the man coming from nowhere and vanishing to the same place, the mysterious stranger who appears so opportunely at times. The jury could well disbelieve this story. However, in the absence of any proof whatever showing Paris to be anywhere near the scene of the crime in Minot, or connected with a gang of thieves, the inference is just as compatible with the theory of an invention to "explain" receiving stolen property, believing *Page 154 
it to be stolen — in fact, it is much more compatible with that theory. It must be remembered the three sacks found in the "possession" of the defendant were but a portion of the wool stolen. The remainder of the wool was found miles away from Mohall, and the truck still farther away. There is no suggestion that either defendant was anywhere near these places. It is all guess. If more compatible with the latter named crime, has larceny been proved beyond a reasonable doubt?
But whatever may be the probative effect on Paris' fortunes, it certainly cannot be used as an inference against the defendant Shepard. With him the matter is entirely different. The majority opinion practically ignores any denial of possession or explanation of possession on the part of Shepard. It ignores whether Shepard, in fact, ever had such possession of any portion of the stolen property as permits consideration of such inference, and the assumed possession by Shepard dates from the morning of the 21st. No one saw any property with him or under his control until then.
There is a difference between the foundation for the inference as against Paris and the foundation for the inference against Shepard. Paris admits possession on the 19th. Possession may be joint with a proved thief, yet in order to raise against Shepard the inference which follows rcent unexplained possession there must be possession in Shepard. Possession in Paris may be sufficient to raise an inference against him, but conviction of Shepard on the inference arising from the possession by Paris must be based upon proof of joint action in the larceny. Otherwise the inference arising from possession in Paris cannot attach to Shepard. People v. Farone, 221 A.D. 310, 223 N YS. 353, 355. Here it is shown that where "the evidence fails to show that defendant was at or near the place where the crimes were committed on the night when they were committed, and the only evidence to connect him is the fact that some of the stolen articles were found in the hotel room which he and his companion were occupying," the evidence did not establish his guilt beyond a reasonable doubt and the case was reversed. There was no question that his companion had possession of some of the stolen goods and the explanation of such possession was somewhat fantastic — the usual explanation of purchasing from an unknown person never afterwards seen. The defendant was associated with the one who had possession but the inference of guilt *Page 155 
which attached to his companion because of such possession could not attach to him. Possession in Shepard or joint possession with Paris must be proved first and then the jury is permitted to draw its inference. See also State v. Raymond, 46 Conn. 345, 348.
The presumption of guilt that arises from recent unexplained possession of the stolen property does not attach until the possession is shown. State v. Van Winkle, 80 Iowa, 15, 45 N.W. 388.
There is dispute as to what was said when both defendants drove to Crosby on the 19th. The testimony of Braun, witness for the state, is:
"Q. Did you have any conversation with them?
"A. Well, not much.
"Q. Did you have any? A. Some.
"Q. And did they endeavor at that time to sell you something?
"A. They asked us the price of wool.
"Q. Did you tell them? A. Yes.
"Q. Did they say they had any wool? A. Yes.
"Q. How much did they say they had?
"A. Ten or eleven sacks.
"Q. These two men were together at the time?
"A. Yes.
"Q. What else did they tell you on Saturday?
"A. They said they would be back with the wool.
"Q. When did they say they would be back?
"A. On Monday.
"Q. Is that all that transpired between the firm and them on Saturday?
"A. Yes."
The purpose of the visit to Crosby is not shown except by inference from this testimony. Defendants denied they told Braun they had wool for sale. The version of defendant Paris is that he merely inquired as to prices of iron, metals, wool, and hides, but that he never said anything about selling ten or eleven sacks of wool and that he had no wool at that time. No conversation with Shepard is shown, nor did Braun testify as to conversation with him that day.
However, the jury had a right to assume that the witness Braun told the truth; but it is clear from the subsequent testimony of Braun *Page 156 
that when he speaks of "they" he was referring to Paris only. Braun testified as follows with reference to the deal with Paris on the 21st:
"Q. Is this the man that sold you the wool?
"A. Yes, that is the man.
"Q. That is the man you had your dealings with?
"A. Yes.
"Q. Altogether in buying the wool? A. Yes.
"Q. When you said `they' sold you wool in answer to the state's attorney's question, you didn't mean that you had dealings with this gentleman with reference to buying the wool?
"A. No.
"Q. They were both there, but that is all?
"A. They were both there, but that is all.
"By Mr. Palda:
"Q. What is the defendant's name that you had the dealingswith, that you talked to, up there?
"A. Paris.
"Q. His name is Fred Paris? A. Yes."
It is clear he had no dealings with Shepard on either day and it is a moral certainty he claimed no conversation with him. Whatever inference may be drawn from Paris' subsequent possession of some of the stolen property, any inference based upon this alleged conversation with Braun on the morning of the 19th certainly cannot be used against Shepard. There is nothing to indicate he even heard the conversation, except Braun's reference to "they." Paris himself testifies that Shepard knew nothing about his receipt of the wool until the evening of the 20th. He says positively Shepard had nothing to do with the receipt of this wool nor with the purchase of the wool; that the first intimation he gave to Shepard was when he went to Shepard's place on the 20th to sell the wool to him.
The record shows without any dispute that for a year or two Shepard had been the agent of the Macmillan Company, in Mohall, buying during the season for the purchase of wool. Paris knew this and from time to time had sold wool to Shepard as such agent. Paris states that when he purchased this wool he did it in the belief he could sell it to Shepard, knowing Shepard to have been in the business. Consequently the evening of the 20th — having been absent from Mohall *Page 157 
most of the day — he interviewed Shepard and learned that Shepard's agency had ceased, that Shepard had turned over his books and records to the company and closed the business for the season. Thus Shepard could not buy it. No one disputes this was the first intimation to Shepard of any wool.
In Shepard's explanation he tells how Paris called on the night of the 20th to sell wool, how he told Paris he could not buy the wool, that he had turned in his books, then Paris asked him to go to Crosby on the next day for the purpose of interesting the Crosby Hide and Fur Company in financing the purchase of scrap iron, in which both defendants were interested, and Paris would take the wool over there, Paris asked him to take his car and drive over to Crosby so that Paris could sell the wool to the Hide and Fur Company there and offered him $10 for the transportation. Shepard agreed to do this and he was paid $10 for this work.
On the morning of the 21st Shepard saw the wool in a trailer at Paris' barn. The record is silent as to whose trailer it was or when the wool was put in the trailer; but it is clear the wool was in the trailer when Shepard came with his coupe and saw the wool for the first time. The trailer was then hitched to Shepard's coupe. This is the only evidence of "possession" in Shepard that the record shows and the first time he had "possession" — a possession which clearly had its inception after the larceny — not at the time of the larceny. The wool was not in Shepard's car, he never exercised ownership over it, he never claimed it as his, no one says he asserted even a limited control over it; but he did drive his own car. This explanation is reasonable and uncontradicted. If his explanation raises a reasonable doubt in the minds of rational men he must be acquitted. McDonald v. State, 56 Fla. 74, 47 So. 485; Mason v. State, 171 Ind. 78, 85 N.E. 776, 16 Ann. Cas. 1212.
Where defendant's explanation of his possession of stolen property is both corroborated and uncontradicted, a conviction cannot be sustained. Tarin v. State, 25 Tex. App. 360[25 Tex. Crim. 360], 8 S.W. 473. Here it is corroborated and uncontradicted.
In Jackson v. State, 33 Ga. App. 700, 127 S.E. 622, it is said,
"The offense charged in the indictment being simple larceny, and the guilt of the accused being wholly dependent upon inference arising from possession of the article alleged to have been stolen, and this possession *Page 158 
being shown by uncontradicted and unimpeached testimony to be consistent with his innocence of the offense charged, . . . the conviction of the accused was unauthorized."
The judgment was reversed solely on this ground. In Slaughter v. State, 24 Ga. App. 428, 100 S.E. 774, the court shows that the case is controlled by previous cases in the same court such as Hampton v. State, 6 Ga. App. 778, 65 S.E. 816, and Gibbs v. State, 8 Ga. App. 107, 68 S.E. 742.
In Hampton v. State, 6 Ga. App. 778, 65 S.E. 816, a burglary case, the court said,
"The defendant's guilt of the crime of burglary being wholly dependent upon the inference arising from the possession of stolen goods after the burglary, and this possession being shown by uncontradicted and unimpeached testimony to be consistent with defendent's innocence of burglary, though he may have been guilty of receiving stolen goods, the verdict was contrary to the evidence, and a new trial should have been granted."
In the case at bar Shepard's explanation of this apparent possession on Monday is plain and reasonable enough and is not contradicted or impeached by any direct testimony — in fact, is corroborated completely and fully and the corroboration itself is not impeached or contradicted by any testimony directly referring thereto.
In the case before us there is no distinct and conscious assertion of property by the defendant Shepard. There is not a breath of testimony anywhere showing that Shepard ever claimed any possession of the property or that he ever had any physical possession. A hired man may drive stolen property for his employer, totally unconscious of the fact that his employer stole it, and yet he can be sent to the penitentiary for larceny solely because of the inference which is based upon his alleged possession through the act of driving. A pickpocket, in fear of imminent arrest, may slip a stolen watch into the pocket of an innocent bystander whose explanation of the possession of his stolen property is that he did not know how it got into his pocket and he would be in danger of conviction. It is doubtful if a recorded case can be found where the conviction of a defendant rests solely upon a claim of finding the stolen property in the possession of the defendant. There are always other circumstances which point to the fact that he must have had possession of the property *Page 159 
at the time of the larceny — not subsequent to it — such as presence near place of crime, contradictory statements, flight, attempts to hide or destroy property, and the use of it, as in the Rosencrans Case and the Hazer Case cited in majority opinion.
Witness Braun, who bought the wool from Paris, made out the check to Paris in a name suggested by Paris (though there is some dispute between him and Paris on this point), and Paris took the check to the bank, endorsed the fictitious named, and got the money. There is no testimony whatever that Shepard went with Paris to the bank. No one testifies that Shepard took any interest in cashing the check, and why should he? He had been paid his $10 and that ended his interest in the deal. Even the customs officer, who testifies as to conversations had after the taking of the defendants into custody, shows that his conversations were with Paris. Shepard was not paying very much attention to what was going on or what was being said. True the customs officer says he had "a conversation with Mr. Shepard and Mr. Paris" but when asked "In that conversation with Mr. Paris in the presence of Mr. Shepard" etc., he says "Paris informed me" etc.; further — "that was Paris you had this talk with?" and he said — "Yes, Sir." Shepard could not help but be there for he was in duress. He did not go with Paris to this officer's place of business. He was taken there, and, of course, the conversation was in his presence.
When the deputy sheriff questioned the defendants, Paris told him he bought the wool, but Shepard told him "he didn't know anything about the wool." This is the state's evidence.
The evidence shows conclusively that whatever connection Shepard had with the wool was a connection arising after the larceny. As said in Heed v. State, 25 Wis. 421, 423, "It must be a possession, which the proof disclosing it does not show to have had an origin and inception subsequent to the offense." Here defendant and one Ross were indicted for burglary. Ross had possession of goods stolen during the burglary. He delivered them to a common carrier under a false name for transportation to another town and the next day Heed, accompanied by Ross, called there for the goods and Heed receipted for them in the false name. Heed then had possession of stolen property but the evidence showed when his possession began — the same here. Possession of stolen goods to be of evidentiary value must be a possession conincident with the *Page 160 
crime. Such possession need not be proved by direct evidence and if recent may be inferred; but when the plain uncontradicted evidence shows this possession had its inception at a later date, then "possession" has no evidentiary value whatever as an inference. We followed this rule in the case of State v. Ehr,64 N.D. 309, 252 N.W. 60. There is no doubt in this case cited the defendant had possession of the stolen property immediately after the larceny and evidence adduced on that trial would "have an important bearing upon a charge of receiving stolen property, knowing it to be stolen." It was insufficient to convict him of the larceny. The first "possession" by Shepard was on September 21. The only testimony on this point shows this possession began then. Reject this testimony as the jury did and there is nothing.
With no possession shown in Shepard and his explanation of his connection with the wool being plain, reasonable, and uncontradicted, and clearly subsequent to the larceny, how can the state claim that the inference involved, based upon vague discussions during the Crosby visits, is sufficient to establish beyond a reasonable doubt that Shepard was in Minot on the night of the 18th and assisted in the stealing of the wool and the truck? An inference supplies certain facts on the theory they exist and relieves the state in the first place from the duty of supplying such facts; "but there must be some basis of fact in the evidence for the presumption, and when it is shown that this basis is nonexistent, it ceases to be a matter of fact and becomes a matter of law." McIntee v. Baker, 66 N.D. 669, 676,268 N.W. 661. In State v. Crago, 39 S.D. 123, 163 N.W. 561, the appellate court found the possession was reasonably explained and said, "We are satisfied that the evidence is wholly insufficient to sustain the verdict of the jury." This is my view as to Shepard and he should have a new trial.
I am authorized to state that Judge MORRIS joins in this dissent. *Page 161